By the Court :
The findings do not show that plaintiff has had the possession of any definite part of the mining ground in controversy, and plaintiff is therefore noi entitled to a decree based on his actual possession of any specific portion.
Nor dó the findings show that either jiarty has acquired title under the Act of Congress of May 10th, 1872; both parties having attempted to make location after the passage of that' act, and both having failed to distinctly mark their locations on the ground so that the boundaries can be readily traced.
Judgment and order reversed, and cause remanded for a new trial.